DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole (US 6,780,289).
The claims are drawn to a process for producing acetonitrile by treating a feedstock comprising methanol, allyl alcohol, oxazole, acetonitrile, water, and hydrogen cyanide to remove hydrogen cyanide and produce an acetonitrile stream comprising less than 1 wt% hydrogen cyanide; distilling the acetonitrile stream in a first distillation column to produce a first distillate comprising oxazole and methanol, a first intermediate stream comprising acetonitrile and oxazole, and less than 1 wt% allyl alcohol, and a first bottoms stream comprising allyl alcohol and water; and purifying the first intermediate acetonitrile stream to produce an acetonitrile product stream and a recycle stream comprising allyl alcohol.
Godbole teaches a process of the purification and recovery of acetonitrile.  The acetonitrile is preferably made as a by-product of the catalytic ammoxidation of a hydrocarbon feed, such as propane or propylene.  In such a process, other by-products including hydrogen cyanide, oxazole, allyl alcohol, methanol, ethanol, isopropanol and water will also be present (col. 2, line 27 to col. 3, line 36).
During the process taught by Godbole, the crude acetonitrile is distilled in a first distillation having from 25 to about 40 trays (at 1.5 to about 14 psia, or about 10.3 kPa to 95.6 kPa) column to remove lights components (oxazole, acrylonitrile, allyl alcohol) and heavy components, typically water, by removing acetonitrile from a first side-draw stream for further processing.  The first side-draw stream is directed to a second distillation column and distilled again, wherein a second side-draw comprising purified acetonitrile is removed.  Any hydrogen cyanide present in the crude acetonitrile stream may be removed as a light end in the first distillation column.  Any hydrogen cyanide present in the first side draw can be removed by any suitable means for removing hydrogen cyanide from an aqueous acetonitrile feed stream (col. 3, line 44 to col. 4, line 12).
The first distillation column has a reflux loop at the upper portion of the column, wherein a portion of the upper fraction may be returned to the column as reflux; the upper portion not returned as reflux can be condensed and directed back to the purification process as a recycle stream (col. 5, lines 1 to 45).  The acetonitrile stream can be subjected to further purification, i.e. distillation steps to remove any minor impurities that may still be present, including, inter alia, methanol and allyl alcohol.
The difference between Godbole and the instant claims is that the reference does not expressly teach the same concentration of components, e.g. methanol, allyl alcohol, oxazole, etc., resulting after each distillation/purification step as recited in the instant claims, and does not teach specific distillations for removing oxazole.
The examiner does not find that these distinctions constitute patentable differences.  A person having ordinary skill in the art would have been able to modify a distillation sequence so as to remove any particular impurity at any given step of the purification/ separation that such a person desired, which would result in distillate streams having different concentrations of impurities and acetonitrile than that of the present invention, at any given time.  Moreover, the reference explicitly teaches that the acetonitrile stream can be subjected to further purification, i.e. distillation steps to remove any minor impurities that may still be present. That means that a person having ordinary skill would have found it obvious to add more distillation steps in addition to the two distillations taught in the reference, in order to remove any residual impurities from the separated acetonitrile effluent.  
Therefore, the examiner finds that the instant claims are rendered obvious by the process for the purification and recovery of acetonitrile taught by Godbole.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622